internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-108380-98 date date parent sub x sub sub buyer company official outside cpa authorized plr-108380-98 representatives business x date a date b date c date d dollar_figurex this letter is in response to your letter dated date requesting on behalf of your clients identified above an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make a required filing parent is requesting the extension to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to the disposition of sub which occurred during its taxable_year ending on date b additional information was submitted in letters dated july august and date the material information is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting sub x is wholly owned by parent sub is wholly owned by sub x and sub was wholly owned by sub until the below described purported sale sub x sub and sub were included in parent's consolidated federal_income_tax return for the period ending on date b on date a which is within parent's taxable_year ending on date b and after date the effective date of the sec_1 regulations sub sold all of the stock of sub to buyer an unrelated third party in a transaction represented to qualify as a sale at fair_market_value it is also represented that an election under sec_338 was not made with respect to the sale sub recognized a loss on the sale and the amount of the allowable loss will be calculated in accordance with sec_1 c on date c parent filed its return for its taxable_year ending on date b date c was the extended due_date for the return the election was not attached to such plr-108380-98 return filed or otherwise filed and such return was not filed consistent with the election however it is represented that parent made a timely election under sec_1 g attached the required election statement to its return ie the election reattributed dollar_figurex to parent and that the calculation of the amount of the loss that was disallowed and the amount that may be reattributed to parent was made by applying sec_1 c parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to limit the amount of loss disallowed under sec_1 a to the amount specified in sec_1 c on date c parent filed its return for its taxable_year ending on date b the taxable_year in which the disposition occurred the election was due on date c as an attachment to the return however for various reasons the election was not attached to the return or otherwise filed on date d it was discovered that the election had not been filed subsequently this request under sec_301_9100-1 for an extension of time to file the election was submitted to the service the period of limitations on assessment under sec_6501 has not expired for parent's sub 1's or sub 2's taxable_year in which the sale was consummated or for the taxable_year in which the election should have been filed moreover it is represented that if relief is granted parent will not receive a refund for any taxable_year for which the period of assessment under sec_6501 is closed sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part sec_1 h provides that as a general_rule sec_1 applies with respect to dispositions on or after date sec_1 c provides as a general_rule that the amount of loss disallowed under sec_1 a will not exceed an amount determined by a specified formula sec_1 c provides that the sec_1 c limitation on the amount of a loss disallowed applies only if the statement specified in sec_1 c and entitled allowed loss under sec_1 c is filed with the taxpayer's return for the year of disposition sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here will be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer plr-108380-98 demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official outside cpa and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information also establishes that a tax professional was responsible for the election that parent relied on him to make the election and that granting an extension will not prejudice the interests of the government based on the facts and information submitted including the representations made we conclude that the parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on the taxpayers' parent's sub x's sub 1's and sub 2's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns plr-108380-98 involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3t c we express no opinion as to whether sub 1’s purported sale of sub constituted a disposition within the meaning of sec_1 a whether a loss was recognized on the disposition or if a loss was recognized on the disposition as to the amount of the loss disallowed and or allowed if any under sec_1 c and as to the amount if any that may be reattributed to parent under sec_1 g in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other sections of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and or their representatives however the district_director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable continue to apply parent must file an amended_return for its tax_year ending on date b and attach thereto the election and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office we are sending copies of this letter to company official and outside cpa plr-108380-98 sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
